Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	     Examiner has reviewed and considered Applicant’s modifications of 02/11/2021 and claims 1-20 are now in condition for allowance.
As Applicant pointed out on pages 10-17 of the response, art of record, Kawaguchi, Kunze, Childress, Jose or Gebis, does not teach and/or fairly suggest a process for:
“transmitting a request and retrieving a first value of a computing device and parsing a document for a feature property variable and determining the criticality of installing a patch by comparing a value of the property variable and the first value wherein the value indicates that the patch affects the feature of the first computing device, wherein the first value indicates that the feature is enabled on the first computing” and in as such a manner as recited in independent claim 1, and similarly as in independent claims 9 and 17. 
Thus all pending claims 1-20 are allowed over the art of record.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193